Exhibit 10.2

 

TELEPHONE AND DATA SYSTEMS, INC.

 

GUIDELINES FOR THE DETERMINATION OF ANNUAL BONUS

FOR PRESIDENT AND CHIEF EXECUTIVE OFFICER

(Effective for Performance Years Commencing

On or After January 1, 2008)

 

I.    PURPOSE

 

·                  To provide incentive for the President and Chief Executive
Officer (the “President”) of Telephone and Data Systems, Inc. (the “Company”) to
extend his best efforts toward achieving superior results with respect to
Company and business unit performance;

·                  To reward the President in relation to his success in meeting
and exceeding performance targets and otherwise contributing to the success of
the Company and its business units; and

·                  To help the Company retain the President, a talented leader
in a position of critical importance to the success of the Company and its
business units.

 

II.   BONUS AMOUNT

 

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) in its sole discretion determines whether an annual bonus will be
payable to the President for a performance year and, if so, the amount of such
bonus.  Factors that may be considered by the Committee in making such
determination include the following:

 

·                  the level of achievement of the Company and its business
units, on a short-term and long-term basis, measured against performance
objectives and compared with that of peer companies;

·                  the President’s individual performance, on a short-term and
long-term basis, with respect to his leadership of the Company and its business
units, the development and maintenance of effective working relationships across
the enterprise, his stated personal objectives and his other duties and
responsibilities;

·                  the total cash compensation paid to chief executive officers
of publicly-held peer companies and other publicly-held companies; and

·                  other factors that the Committee in the exercise of its
judgment and discretion determines relevant.

 

No single factor shall be determinative and no factor shall be applied
mechanically to calculate any portion of the President’s bonus.  The entire
amount of the bonus is discretionary.  The President shall have no right or
expectation with respect to any bonus until the Committee has determined whether
a bonus will be paid for a performance year, and any such bonus is not earned or
vested until the date the bonus is paid.

 

III.  BONUS PAYMENT

 

Any bonus awarded with respect to a performance year shall be paid during the
period commencing on the January 1 immediately following the performance year
and ending on the March 15 immediately following the performance year. 
Notwithstanding the foregoing, in the

 

--------------------------------------------------------------------------------


 

event that payment by such March 15th is administratively impracticable and such
impracticability was unforeseeable (in each case, such that the payment
continues to qualify as a “short-term deferral” within the meaning of section
409A of the Internal Revenue Code), payment will be made as soon as
administratively practicable after such March 15th, but in no event later than
the December 31 immediately following the performance year.  Payment will be in
the form of a lump sum.

 

Notwithstanding any provision of these guidelines to the contrary, the President
does not have a legally binding right to a bonus unless and until the bonus
amount, if any, is paid.

 

IV.  AMENDMENT AUTHORITY

 

The Committee reserves the right to amend the guidelines set forth herein at any
time for any reason.

 

APPROVED by the TELEPHONE AND DATA SYSTEMS, INC. COMPENSATION COMMITTEE on this
____________ day of __________________, 2008.

 

 

 

 

 

Gregory P. Josefowicz

 

George W. Off

 

 

 

 

 

 

 

 

 

Christopher D. O’Leary

 

Herbert S. Wander

 

2

--------------------------------------------------------------------------------